DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“piercing tool” in claim 1
“upper riveting tool” in claim 1
“lower riveting tool” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the interpretation under 35 U.S.C. 112(f), “piercing tool” will be interpreted as comprising ‘a drilling spindle or a milling cutter’ (Specification, page 6, lines 1 – 2; claim 7).
Due to the interpretation under 35 U.S.C. 112(f), “upper riveting tool” will be interpreted as comprising ‘a rod and two jaws located on either side of an axis of the rod’ (Specification, page 5, lines 17 – 18; claim 8).
Due to the interpretation under 35 U.S.C. 112(f), “lower riveting tool” will be interpreted as comprising ‘a rod with at least one closed end’ (figures 4 – 8, element 29; Specification, page 11, lines 1 – 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 8 and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonomi (U.S. Patent Number 4,885,836) in view of Kellner (U.S. Patent Number 6,072,583).
As to claim 1, Bonomi teaches a machine for riveting parts (abstract) comprising: a piercing tool which as a piercing axis (figure 3, element 33 being the ‘piercing tool’; column 7, lines 31 – 36), wherein the piercing tool comprises a drilling spindle (figure 3, element 33; column 7, lines 31 – 36); an upper support member, called an upper sheet clamp, and a lower support member, called a lower sheet clamp, mounted movable relative to each other in a direction of bringing the sheet clamps closer to each other, to enable clamping of the parts to be riveted (figures 4, 7, and 9 - 12, element 32 being the ‘upper sheet clamp’ and element 55 being the ‘lower sheet clamp’; column 9, lines 44 – 60); a rivet holding and setting tool, called an upper riveting tool (figure 13, elements 73 and 74 being the ‘upper riveting tool’; column 10, line 65 – column 11, line 2), wherein the upper riveting tool comprises a rod (figure 13, element 73 being the ‘rod’; column 12, lines 57 – 62); a support element, called a lower riveting tool, adapted to cooperate with the upper riveting tool to flare a rivet, when the rivet is disposed inside an orifice pierced through the parts to be riveted, between the upper and lower riveting tools (figures 15 and 18 – 23, elements 87 and 89 being the ‘lower riveting tool’; column 11, lines 58 – 66), wherein the lower riveting tool comprises a rod with at least one closed end (figure 15 and 18 – 23, elements 87 and 89 being the ‘rod’); the upper sheet clamp having a passage orifice facing which the piercing tool is adapted to be positioned in a piercing position enabling the piercing tool to pierce an area of the parts clamped between the upper sheet clamp and the lower sheet clamp (figures 3 – 7, orifice through 
While Bonomi teaches the machine holding the rivet against the rod of the upper riveting tool (figure 13, elements 65 and 73; column 12, lines 57 – 62), Bonomi does not 
As to claim 2, Bonomi teaches that the upper riveting tool is movable along the direction transverse to the piercing axis, so as to come to face the passage orifice of the upper sheet clamp, to be able, once the piercing orifice of the parts has been provided, to put in place a rivet in the piercing orifice (figure 1, axes Y1; column 4, lines 47 – 68). Examiner notes that this can be found because Bonomi teaches the same ‘robot’ moving both the upper riveting tool and the piercing tool (figures 3 and 13, element R1 being the ‘robot’).
As to claim 3, Bonomi teaches that the upper riveting tool and the piercing tool are carried by a support structure, called a riveting tool carriage, the machine further comprising a motorized displacement system of the riveting tool carriage along the 
As to claim 4, Bonomi teaches that the upper sheet clamp is carried by a support structure, called a head carriage, which also carries the riveting tool carriage (figure 3 and 13, element 23 being the ‘head carriage’), and wherein the machine comprises a motorized displacement system of the head carriage along the direction transverse to the piercing axis (figures 3 and 13, element 23; column 4, lines 60 – 62). Examiner notes that this can be found because Bonomi teaches the head carriage having a rotation about the illustrated A-axis (figures 3 and 13, axis A; column 4, lines 60 – 62), which would act to move the head carriage in a general direction of the ‘direction transverse to the piercing axis.’
As to claim 5, Bonomi teaches that the machine comprises a support structure, call a lower carriage, of the lower sheet clamp and of the lower riveting tool (figures 1, 9, and 15, element R2 being the ‘lower carriage’), and a motorized displacement system of the lower carriage along a direction transverse to the piercing axis (figure 1, right element 22 being the ‘motorized displacement system of the lower carriage’; column 4, lines 67 – 68).
As to claim 6, Bonomi teaches a chassis and a motorized movement system of the lower sheet clamp relative to the chassis (figures 1 and 9 – 12, right element 20 being the ‘chassis’ and right element 22 being the ‘motorized movement system of the lower sheet clamp,’ figure 10 illustrating the ‘inactive position of the upper clamp’ and 
As to claim 7, the discussion of claim 1 is incorporated herein.
As to claim 8, regarding the limitation of the ‘upper riveting tool comprising a rod and two jaws located on either side of an axis of the rod,’ Examiner notes that this limitation is discussed in rejection of claim 1 above. 
Bonomi further teaches that the machine comprises a motorized displacement system of the rod of the upper riveting tool configured to move an end of the rod between a first position, called high position, spaced from the support surface of the upper sheet clamp, and a second position, called low position, closer to the support surface of the upper sheet clamp (figures 13 and 14, element 68 being the ‘motorized displacement system of the rod,’ figure 13 illustrating the ‘high position’ and figure 14 illustrating the ‘low position’; column 10, line 57 – column 11, line 16).
As to claim 13, the machine of Bonomi is adapted to the riveting of parts which are metal sheets (abstract).
As to claim 14, Bonomi teaches that the motorized movement system of the lower sheet clamp is adapted to move the lower sheet clamp relative to the chassis along a direction parallel to the piercing axis between the inactive position and the clamping position (figures 1 and 9 – 12, right element 22, element 55, and right element 20; column 8, line 42 – column 9, line 5).
As to claim 15, the discussion of claim 3 is incorporated herein.
As to claim 16, the discussion of claim 4 is incorporated herein.
As to claims 17 - 19, the discussion of claim 5 is incorporated herein.
As to claim 20, the discussion of claim 6 is incorporated herein.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 9 – 11, that Bonomi does not teach the lower sheet clamp being in a position offset from an axis of the passage orifice of the upper sheet clamp in the piercing position of the upper sheet clamp. Examiner recognizes that Bonomi expressly teaches the upper sheet clamp and the lower sheet clamp being aligned along the axis of the passage orifice of the upper sheet clamp (figures 3 – 7, elements 32 and 55), rather than the lower sheet clamp being offset from the upper sheet clamp in the piercing position. However, the limitations of the claim merely require that the upper and lower sheet clamps be “movable relative to each other” such that the lower sheet clamp is capable of being offset from the axis of the passage orifice of the upper sheet clamp in the piercing position. Because Bonomi expressly teaches that the upper and lower sheet clamps are independently movable along the direction transverse direction to the piercing axis of the upper sheet clamp (figure 1, axes Y1 and Y2; column 4, lines 47 – 68 and column 7, line 64 – column 8, line 18), it is the position of the Examiner that the lower sheet clamp may be moved to a position offset from the axis of the passage orifice of the upper sheet clamp in the piercing position.
Examiner recognizes Applicant’s arguments, on page 10, that Bonomi expressly teaches the upper and lower sheet clamps being coaxially aligned, such that the lower sheet clamp is not offset from the axis of the passage orifice of the upper sheet clamp. However, again, the limitations of the claim merely require that the upper and lower sheet clamps be “movable relative to each other” such that the lower sheet clamp is capable of being offset from the upper sheet clamp. Because Bonomi expressly teaches that the upper and lower sheet clamps are independently movable along a vertical direction (figure 1, axes Y1 and Y2; column 4, lines 47 – 68 and column 7, line 64 – column 8, line 18), it is the position of the Examiner that the lower sheet clamp may be moved to a position offset from the axis of the passage orifice of the upper sheet clamp in the piercing position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726